ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter, failed to communicate with a client, failed to timely refund court costs and return an original will to a client, and failed to remit funds to third-party medical providers. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 1.3, 1.4, 1.15(a)(d), 1.16(d), and 8.4(a) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Dana Annette Bolton, Louisiana Bar Roll number 27184, be suspended from the practice of law for a period of one year and one day, with all but six months deferred, subject to the condition that any misconduct during this period may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that respondent make full restitution to her victims, with legal interest.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, Uwith legal interest to commence thirty days from the date of finality of this court’s judgment until paid.